Judgment unanimously modified, on the law, in accordance with memorandum and as modified, affirmed. Memorandum: Defendant appeals from his conviction of one count of first degree attempted robbery, two counts of second degree attempted robbery, and one count of possession of a weapon. He claims various errors upon the trial, one of which is that the weapon possession count should have been dismissed upon his conviction for attempted first degree robbery, for the proof showed that the attempted robbery was committed while armed with and using and threatening the immediate use of a knife (Penal Law, § 160.15, subd 3). We find that the weapon count is an "inclusory concurrent count” with respect to count one, the first degree attempted robbery (CPL 300.30, subd 4), there being no evidence showing possession of the knife apart from the robbery attempt (see People v Carter, 49 AD2d 546, 547; People v McCrory, 47 AD2d 887; People v Hogan, 47 AD2d 731). The District Attorney with admirable candor states that the "evidence adduced at trial does not point to any possession of the knife with intent to use unlawfully, independent of the robbery attempt”. The other contentions made by defendant are without merit. Accordingly, the judgment is modified by reversing the weapon possession conviction. (Appeal from judgment of Erie County Court — attempted robbery, first degree.) Present — Moule, J. P., Simons, Dillon, Goldman and Witmer, JJ.